LEARNED HAND, District Judge
(dissenting).. There was some evidence that a spark from the bar fired the charge. Suppose the bar had ruptured the cartridge and exposed the powder. One witness, *436Joseph Dapkawitz, swore that powder would fire from such' a spark. Assuming that the accident did happen as the plaintiff said, I can see no other explanation. I might have thought the explanation too improbable to allow me to accept the story at all; but if I did accept the story, and here I must, I should have taken the explanation with it as the only possible way to account for the explosion which indubitably happened. The existence of rule 30, moreover, appears to me to show that it was known that similar explosions might occur, and the whole evidence of the supposed danger from the method adopted corroborates the possibility.
Nor can I see, especially if the plaintiff’s explanation of the explosion is thrown out as beyond any legitimate inferences' from the evidence, how it can be supposed that ordinary judgment and common observation would have disclosed the danger. I agree that experience showed it was a very remote danger; apparently this was the first instance of it. How far it should have been anticipated was another matter. If the miner were on an equal footing of experience with the owner, there would be, of course, no reason to require the owner to instruct him. Surely he is not. Seeing the work going on about him in the way which eventually undid him, and having no instruction against it, the jury might have concluded that a prudent man would think it safe.
Yet I think that there was room to say that the danger was enough within customary foresight to charge an owner with some precautions. Rule 30 does not, of course, cover this case, but it shows that, when a steel bar ruptures a tight cartridge, its sparks may fire the powder. The question is whether, if a steel bar is used to tamp a free cartridge, it may not rupture it, and then fire it in the same way. It is true that this contingency was apparently too remote to justify a rule against it, but not conclusive. Some of the witnesses said that they put a dirt wad between the bar and the cartridge when driving it in, and Rowan, a supposed expert, said that to drive it in with a steel bar was dangerous. One of the defendant’s own witnesses, Kelly, said that there was a tradition 'among miners against it, though he himself thought it safe. The fact that no instance of explosion from the method was recorded does not, however, necessarily absolve the master from precautions. I cannot see how we may take from the jury the question whether the traditional fear among miners was wholly unfounded.
Finally, the plaintiff’s certification as a miner under the law seems to me irrelevant. It had no effect upon the mutual duties of the parties; the law was only a police regulation of Pennsylvania. I agree that, if a stranger presented such a certificate, the master might assume that he already possessed tire rudiments of his calling. The critical question, however, is always this: How far would a prudent master suppose the servant qualified ? If the master had other evidence bearing on his qualifications, the certificate would only be evidence with the rest, going to establish how far he might think instructions necessary. Here the master knew just what the miner’s experience had been. At most he could only have asked that the jury consider whether the board’s certification of the plaintiff might not have assured him *437that the plaintiff must have learned in some other way of those dangers which the master himself had failed to teach him. I cannot see why we should say that it must have satisfied him. To say the master may excuse his default, because an official fails to detect its result, must perplex the victim of each.
While I should not have reached this verdict myself, I cannot see how we can reverse the judgment without taking over the decision of what have aways been called questions of fact. I dissent.